NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
PERFECTO G. CAMILO,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent. -
2011-3042
\.._ _
Petiti0n for review of the Merit Systems Protecti0n
Board in case n0. SF0831050449-I-1.
ON MOTION
0 R D E R
Perfecto G. Can1i10 moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT IS ORDERED THATZ
The motion is grants-3d.

CAMILO V. MSPB
DEC 1 4 2010
CCI
Date
Perfecto G. Cami1o
Jeanne E. Davidson, Esq.
s21
2
FOR THE COURT
/s/ J an H0rbaly
Jan Horba1y
C1erk
l D
U.S. COUR`F0l¥?EPPEALS FOR
THE FEDERAl. C|RCU|T
0Ec;14 2010
.lAN |{)RBALY
CLERK
-_.